       Case 1:19-cv-00540-WMR Document 120 Filed 12/17/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 INSTANT ONE MEDIA, INC.,                   Civil Action Number
     Plaintiff,
            v.                              1:19-cv-00540-WMR
 EZFAUXDECOR, LLC, et al.,
     Defendants.                            MOTION FOR LEAVE TO AMEND
                                            JOINT PROPOSED PRETRIAL
                                            ORDER

     DEFENDANTS’ MOTION TO AMEND THE JOINT PROPOSED
                    PRETRIAL ORDER


      Defendants respectfully requests leave to amend Attachment “F-2”
(Defendants’ List of Witnesses), that was attached to the Joint Proposed Pretrial
Order, so as to designate witness Craig Armstrong in place of witness Alex Mikael.
      1.     The parties filed a joint, proposed pretrial order in this matter on April
17, 2020. (Doc # 87).
      2.     The Court did not enter the proposed order.
      3.     On Attachment “F-2” of the proposed pretrial order, Defendants listed
three witnesses: 1) Defendant Amber Shank, 2) Plaintiff Alison Smith, and 3)

witness Alex Mikael. (Doc # 87 at page 30 of 46).
      4.     At that time, Alex Mikael was the third-party IT consultant who
managed Defendants’ website and online accounts.
      5.     After the joint proposed pretrial order was filed in April 2020,
Defendants parted ways with Alex Mikael and employed Craig Armstrong in his



                                     Page 1 of 4
         Case 1:19-cv-00540-WMR Document 120 Filed 12/17/20 Page 2 of 4




place.
         6.   Craig Armstrong is the IT witness who testified on Defendants’ behalf

at the hearing on Plaintiff’s second motion for spoliation sanctions which this
Court denied on October 5, 2020. (Doc # 115).
         7.   Defendants will produce Armstrong for deposition by Zoom if

Plaintiff requests.
         8.   Plaintiff is not prejudiced by this substitution of Craig Armstrong for
Alex Mikael in that Plaintiff did not depose Mikael although he was identified in

Defendants’ discovery responses as a person with pertinent knowledge.
         WHEREFORE, Defendant respectfully requests that Attachment “F-2” of
the proposed pretrial order be deemed modified to list Craig Armstrong as a trial
witness for Defendants.


Respectfully submitted:


 Woodhouse, LLC                             Krigel & Krigel, P.C.

 By: /s/ Samuel S. Woodhouse                By: /s/ Paul K. Hentzen
 Samuel S. Woodhouse GA # 755070            Paul K. Hentzen     MO #50754
 260 Peachtree Street, NW, Ste 1402         4520 Main, Ste 700
 Atlanta, GA 30303                          Kansas City, MO 64111
 PH: (404) 214-7200                         PH: (816) 756-5800
 FAX: (404) 214-7202                        FAX: (816) 756-1999
 E-MAIL:                                    E-MAIL:
 swoodhouse@woodhouselawfirm.com            phentzen@krigelandkrigel.com
 ATTORNEY FOR DEFENDANTS                    ATTORNEY FOR DEFENDANTS
                                            ADMITTED PRO HAC VICE




                                     Page 2 of 4
      Case 1:19-cv-00540-WMR Document 120 Filed 12/17/20 Page 3 of 4




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

INSTANT ONE MEDIA, INC.,                Civil Action Number
    Plaintiff,
           v.                           1:19-cv-00540-WMR
EZFAUXDECOR, LLC, et al.,
    Defendants.                         CERTIFICATE OF COMPLIANCE
                                        WITH LR 7.1D

            CERTIFICATE OF COMPLIANCE WITH LR 7.1D

      The undersigned counsel certifies that Defendant’s Motion to Amend the

Joint Proposed Pretrial Order has been prepared using Times New Roman 14

point type as approved by LR 5.1(B).

      Respectfully submitted, December 17, 2020.


Woodhouse, LLC                          Krigel & Krigel, P.C.

By: /s/ Samuel S. Woodhouse             By: /s/ Paul K. Hentzen
Samuel S. Woodhouse GA # 755070         Paul K. Hentzen    MO #50754
260 Peachtree Street, NW, Ste 1402      4520 Main, Ste 700
Atlanta, GA 30303                       Kansas City, MO 64111
PH: (404) 214-7200                      PH: (816) 756-5800
FAX: (404) 214-7202                     FAX: (816) 756-1999
E-MAIL:                                 E-MAIL:
swoodhouse@woodhouselawfirm.com         phentzen@krigelandkrigel.com
ATTORNEY FOR DEFENDANTS                 ATTORNEY FOR DEFENDANTS
                                        ADMITTED PRO HAC VICE




                                  Page 3 of 4
       Case 1:19-cv-00540-WMR Document 120 Filed 12/17/20 Page 4 of 4




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 INSTANT ONE MEDIA, INC.,                    Civil Action Number
     Plaintiff,
            v.                               1:19-cv-00540-WMR
 EZFAUXDECOR, LLC, et al.,
     Defendants.                             CERTIFICATE OF FILING AND
                                             SERVICE

                  CERTIFICATE OF FILING AND SERVICE

      The undersigned counsel certifies that Defendant’s Motion to Amend the

Joint Proposed Pretrial Order was filed using the CM/ECF system, which will

send notification of such filing to all counsel of record in this matter.

      Respectfully submitted, December 17, 2020.


 Woodhouse, LLC                              Krigel & Krigel, P.C.

 By: /s/ Samuel S. Woodhouse                 By: /s/ Paul K. Hentzen
 Samuel S. Woodhouse GA # 755070             Paul K. Hentzen    MO #50754
 260 Peachtree Street, NW, Ste 1402          4520 Main, Ste 700
 Atlanta, GA 30303                           Kansas City, MO 64111
 PH: (404) 214-7200                          PH: (816) 756-5800
 FAX: (404) 214-7202                         FAX: (816) 756-1999
 E-MAIL:                                     E-MAIL:
 swoodhouse@woodhouselawfirm.com             phentzen@krigelandkrigel.com
 ATTORNEY FOR DEFENDANTS                     ATTORNEY FOR DEFENDANTS
                                             ADMITTED PRO HAC VICE




                                      Page 4 of 4
